United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Murphysboro, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-946
Issued: December 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 24, 2010 appellant filed a timely appeal from the October 30, 2009 decision
of the Office of Workers’ Compensation Programs denying his claim for a left wrist injury.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a left wrist injury on September 4, 2009 while in
the performance of duty.
FACTUAL HISTORY
On September 4, 2009 appellant, then a 51-year-old rural carrier, filed a traumatic injury
claim alleging that he injured his left wrist that day while removing mail from a tray.
In a work status and treatment report dated September 4, 2009, Dr. Mark Austin, a
specialist in occupational health, diagnosed an apparent work-related exacerbation of a
preexisting old scaphoid fracture, secondary avascular necrosis, sclerosis and degenerative

arthritic change and preexisting left wrist carpal tunnel syndrome. X-rays revealed chronic
scapholunate disassociation.
On September 22, 2009 the Office asked appellant to provide additional information,
including a physician’s report with a rationalized explanation of how his left wrist injury was
causally related to his work activity on September 4, 2009.
A September 4, 2009 left wrist x-ray report revealed severe arthritic changes at the radio
carpal joint. In a September 4, 2009 report, Dr. Austin noted that appellant had experienced left
wrist pain and numbness for one and one half years. Appellant’s job involved frequent repetitive
lifting of small bundles of mail. There was a vague history of an old boney injury with
secondary arthritis. An orthopedic surgeon told appellant that he may have fractured his wrist in
the past but he had no memory of this.
By decision dated October 30, 2009, the Office denied appellant’s claim on the grounds
that the evidence did not establish that he sustained a left wrist injury on September 4, 2009
while in the performance of duty.1
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.2 Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.3 An
employee may establish that the employment incident occurred as alleged but fail to show that
his or her disability or condition relates to the employment incident.
To establish a causal relationship between an employee’s condition and any disability
claimed and the employment event or incident, he or she must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the employee’s
diagnosed condition and the compensable employment factors. The opinion of the physician
must be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of

1

Subsequent to the October 30, 2009 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

3

T.H., 59 ECAB 388 (2008); John J. Carlone, 41 ECAB 354 (1989).

2

the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
ANALYSIS
Appellant alleged that he injured his left wrist on September 4, 2009 while removing mail
from a tray.
Dr. Austin diagnosed an apparent work-related exacerbation of a preexisting old scaphoid
fracture, secondary avascular necrosis, sclerosis and degenerative arthritic change and
preexisting left wrist carpal tunnel syndrome. X-rays revealed severe arthritic changes at the
radiocarpal joint. Dr. Austin noted that appellant had experienced left wrist pain and numbness
for one and one-half years. His job involved frequent repetitive lifting of small bundles of mail.
A former treating physician told appellant that he may have fractured his wrist in the past but he
had no memory of this. Dr. Austin’s occupational history of left wrist conditions are not
consistent with appellant’s assertion of a traumatic injury; that his left wrist condition was caused
by lifting mail on September 4, 2009. He provided no medical rationale explaining how any of
the diagnosed left wrist conditions were caused or aggravated by lifting mail on
September 4, 2009. The Board finds that the medical evidence is insufficient to establish that
appellant sustained a left wrist injury on September 4, 2009 while in the performance of duty.
On appeal, appellant contends that his left wrist condition was caused by excessive use in
his job, including sorting and lifting mail and driving a delivery vehicle. However, his claim was
adjudicated as a traumatic injury on September 4, 2009, not an occupational disease sustained
over a period of time. As noted, the medical evidence does not establish that appellant sustained
a left wrist injury on September 4, 2009 when he lifted mail from a tray, as he alleged in his
claim form.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a left wrist injury on
September 4, 2009, as alleged.

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

